           Case 3:18-cv-00390-MMD-CLB Document 33 Filed 05/06/20 Page 1 of 3


1    AARON D. FORD
       Attorney General
2    ROST C. OLSEN, Bar No. 14410
       Deputy Attorney General
3    State of Nevada
     Public Safety Division
4    100 N. Carson Street
     Carson City, NV 89701-4717
5    Tel: (775) 684-1209
     E-mail: rolsen@ag.nv.gov
6
     Attorneys for Defendants Richard C.
7    Adams, Mark Boyd, William Gittere,
     and Evelyn Rodriguez
8

9                               UNITED STATES DISTRICT COURT

10                                     DISTRICT OF NEVADA

11   JAQUAN BARNES,
                                                          Case No. 3:18-cv-00390-MMD-CLB
12                        Plaintiff,

13   vs.                                                MOTION TO EXTEND DISPOSITIVE
                                                        MOTIONS DEADLINE (First Request)
14   WILLIAM GETTIERR, et al.,

15                        Defendant.

16

17            Defendants, Richard C. Adams, Mark Boyd, William Gittere, and Evelyn
18   Rodriguez, by and through counsel, Aaron D. Ford, Attorney General of the State of
19   Nevada, and Rost C. Olsen, Deputy Attorney General, move this Court for a 90-day
20   extension of the dispositive motions deadline.
21                      MEMORANDUM OF POINTS AND AUTHORITIES
22            Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as
23   follows:
24                  When an act may or must be done within a specified time, the
                    court may, for good cause, extend the time: (A) with or without
25                  motion or notice if the court acts, or if a request is made, before
                    the original time or its extension expires; or (B) on motion made
26                  after the time has expired if the party failed to act because of
                    excusable neglect.
27

28   ///

                                                    1
       Case 3:18-cv-00390-MMD-CLB Document 33 Filed 05/06/20 Page 2 of 3


1            Here, Defendants respectfully request a 90-day extension to the dispositive motions

2    deadline contained in the scheduling order in this matter, currently set for May 6, 2020.

3    (ECF No. 21 at 3:24-26). The Court entered the scheduling order prior to staying this

4    matter for 90 days as to Defendant Adams pursuant to the American Service-Members

5    Protection Act. (ECF No. 27 at 2).

6            Defendants submit this extension will allow for the efficient adjudication of this

7    matter, and will preclude all parties from unnecessarily duplicating their efforts in

8    preparing multiple motions, oppositions, etc. Furthermore, such an extension will

9    promote judicial economy in this matter, in that the Defendants will be able to present all

10   substantive issues in this matter to the Court in one motion for summary judgment, thus

11   allowing the Court to come to a comprehensive summary judgment decision in one order.

12           Additionally, should Plaintiff seek to reopen discovery as to all Defendants, or if the

13   Court is inclined to do so sua sponte in light of this request, Defendants would not oppose

14   such.

15           Accordingly, for the foregoing reasons, Defendants request this Court extend the

16   dispositive motions deadline currently set in this matter for May 6, 2020 for 90 days until

17   August 4, 2020.

18           DATED this 5th day of May, 2020.

19                                            AARON D. FORD
                                              Attorney General
20

21                                            By:       /s/ Rost C. Olsen
                                                        ROST C. OLSEN, Bar No. 14410
22                                                      Deputy Attorney General
23                                                      Attorneys for Defendants
24
               IT IS SO ORDERED.
25
               Dated: May 6, 2020.
26

27             _______________________________________
               UNITED STATES MAGISTRATE JUDGE
28

                                                    2
        Case 3:18-cv-00390-MMD-CLB Document 33 Filed 05/06/20 Page 3 of 3


1                                      CERTIFICATE OF SERVICE

2           I certify that I am an employee of the Office of the Attorney General, State of Nevada and that

3    on this 5th day of May, 2020, I caused a copy of the foregoing, MOTION TO EXTEND

4    DISPOSITIVE MOTIONS DEADLINE (First Request), to be served, by U.S. District Court

5    CM/ECF Electronic Filing on the following:

6
     JaQuan Barnes, #1175886
7    Care of ESP Law Librarian
     P.O. Box 1989
8    Ely, NV 89301
     ESP_LawLibrary@doc.nv.gov
9
10

11

12                                                        An employee of the
13                                                        Office of the Attorney General

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      3
